08/26/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0163


                                      DA 22-0163
                                   _________________

 R-MONTANA ASSOCIATES, LP,

              Plaintiff and Appellee,

       v.
                                                                     ORDER
 KEVIN FULBRIGHT AND ACCESS FITNESS,
 INC. et al.,

              Defendants and Appellants.
                                _________________

       On July 11, 2022, the mediator for this appeal filed a report stating that the case has
settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                    August 26 2022